department of the treasury internal_revenue_service _ washington d c tax_exempt_and_government_entities_division date manchir nny toure give - og - oo soi - af sec_71ad of -oo -o4 may contact person identification_number telephone number employer_identification_number legend ms n o dear this is in response to your ruling_request dated date for rulings concerning the federal_income_tax consequences of your transfer of obligations and the assets that secure them to a for-profit entity pursuant to sec_150 of the internal_revenue_code facts you are exempt from federal_income_tax under sec_501 of the code and you are also classified as other than a private_foundation under sec_509 you were originally formed at the request of the city of m state of n under the provisions of an identified state statute pursuant to which you could acquire and service student_loan notes which were guaranteed under the provisions of the o as amended you currently are a qualified_scholarship funding corporation as defined in sec_150 of the code your governing board has decided that you could more effectively carry out your charitable and educational_purposes by ceasing such status pursuant to an election under sec_150 election you intend to carry on your charitable purposes as a private_foundation within the meaning of sec_509 you have provided organizing documents to show that you will comply with the private_foundation requirements you intend to make the election by transferring all of your student_loan notes to a taxable corporation the subsidiary in exchange for senior_stock of the subsidiary within a reasonable period of time after the election immediately_after_the_transfer you will hold all of the senior_stock of the subsidiary the senior_stock will have rights to dividends liquidation and redemption rights that are not inferior to those of any other class of stock and will participate pro_rata and fully in the equity value of any other common_stock of the subsidiary have the right to payments receivable in liquidation prior to any other stock in the subsidiary upon liquidation or redemption have a fixed_right to receive the greater of a the fair_market_value of the stock at the date of liquidation or redemption or b the net fair_market_value of all assets transferred to your subsidiary and have a right to require its redemption by a date which is sooner than years after the date that the election is made in addition the subsidiary will assume all of your qualified_scholarship_funding_bond indebtedness within a reasonable period after the election to the extent permitted by law the subsidiary will assume all of the responsibilities and succeed to all your rights under your agreements with the secretary of education with respect to student loans at least percent of the members of your board_of directors will be independent of the subsidiary and receive no compensation from the subsidiary immediately after the election you will continue to be organized and operated exclusively for charitable and educational_purposes through the carrying out of educational programs and activities these programs and activities may include the coordination and encouragement of and assistance for educational functions and activities support of innovative and exemplary teaching and increasing access to higher education in n through the provision of financial support leadership and professional expertise the establishment of a fund to be used for educational projects or grants throughout f n as well as for the benefit of individual students worthy of scholarship assistance the provision of financial support to supplement the resources available to schools in n in order to preserve maintain and improve education in n the promotion of the development of character integrity leadership and citizenship of students in n the promotion of literacy life skills and family support for education rulings requested ‘ your change in activities purposes and governance as described above will not adversely affect your qualification as a tax exempt_organization described in sec_501 of the code based upon your representations you will be reclassified as a private_foundation under sec_509 of the code your conduct of the activities described above will not constitute an unrelated_trade_or_business under sec_513 of the code law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable religious educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to qualify for exemption under code sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes failure to meet either the organizational or operational_test will disqualify an organization from exemption under sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if in activities which accomplish one or more exempt purposes under sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for a sec_501 exempt_purpose unless it serves a public rather than a private interest thus it is necessary that the organization establish that it is not operated for the benefit of private individuals sec_1_501_c_3_-1 of the regulations states that the term charitable is used in its generally accepted legal sense the term includes the advancement of education and lessening of the burdens of government sec_509 of the code defines the term private_foundation to mean an organization described in sec_501 other than one that is described in sec_509 or sec_511 of the code imposes a normal_tax and surtax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 of the code sec_512 provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business sec_512 of the code excludes from the definition of unrelated_business_taxable_income all dividends interest payments_with_respect_to_securities_loans as defined in sec_512 amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income sec_512 of the code excludes from unrelated_business_taxable_income ail gains or losses from the sale exchange or other_disposition of property other than - a stock_in_trade or other_property of a kind which would properly be includibie in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_513 provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted this necessitates an examination of the relationship between the business activities which generate the particular income in question the activities that is of producing or distributing the goods or performing the services involved and the accomplishment of the organization’s exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one for this relationship to exist the production or the performance of the service from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved sec_4942 of the code provides that the term functionally_related_business means - a a trade_or_business which i not an unrelated_trade_or_business as defined in sec_513 or b an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exempt purposes of the organization analysis the facts above show that you are organized and after the election and transfer of student_loan notes to the subsidiary will continue to be operated exclusively for charitable and educational_purposes through your provision of various educational and financial assistance programs and activities see sec_1_501_c_3_-1 of the regulations further based on your representation that you have made the election to terminate your status as a qualified_scholarship funding corporation your change in activities purpose and governance should not adversely affect the carrying out of your charitable purposes you have provided information that you are described in sec_501 of the code and would be described as a private_foundation within the meaning of sec_509 and be subject_to the chapter rules based upon your representation that you have made the election the holding of the senior_stock is a functionally_related_business within the meaning of sec_4942 the information outlined above indicates that you intend to provide a variety of educational programs and services that are substantially related to your exempt purposes see sec_1_513-1 of the regulations accordingly your proposed activities will not constitute an unrelated_trade_or_business within the meaning of code sec_513 the transfer of your assets to the subsidiary in exchange for the senior_stock as well as the subsequent redemption or sale of the stock will constitute a one time sale of the principal asset therefore the modifications of sec_512 and sec_512 apply in this instance to exclude senior_stock dividends and gains and losses from unrelated_business_taxable_income under sec_512 of the code rulings based on your representations and the applicable law we rule as follows the changes in your activities purposes and governance as described above will not adversely affect your tax exempt status under sec_501 of the code you are reclassified as a private_foundation within the meaning of sec_509 of the code your conduct of the activities outlined above will not constitute an unrelated_trade_or_business under sec_513 of the code any changes that may have a bearing upon your tax status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representative we are also sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about your exempt status it should be kept with your permanent records if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the party that requested the ruling section k of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely debra j kawecki manager exempt_organizations technical group
